Citation Nr: 1620846	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to June 1973, July 1976 to February 1977, and January 1986 to October 1988. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was scheduled for a hearing before the Board in April 2016; however, he failed to report for that proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause for not being present. Accordingly his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C F R § 20.704(d) (2015).


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied the Veteran's claim for service connection for hypertension; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the July 1990 final denial is new and relates to unestablished facts that substantiate the claim for service connection for hypertension.

3.  Competent medical evidence indicates the Veteran was diagnosed with hypertension while serving on active duty and the Veteran has had hypertension since that time to the present day.


CONCLUSIONS OF LAW

1.  The portion of the July 1990 rating decision denying service connection for hypertension is final.  38 C.F.R. §§ 3.156, 19.129, 19.192 (1990).

2.  New and material evidence has been received since the July 1990 rating decision sufficient to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for service connection for hypertension was initially denied in a July 1990 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 C.F.R. §§ 3.156, 19.129, 19.192 (1990).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The RO denied service connection for hypertension in July 1990 because there    was no evidence that hypertension had its onset during active duty service or within a year of discharge from active duty.  

Evidence added to the record since the July 1990 rating decision includes a statement from Dr. J.R.B. which was written while the Veteran was still on active duty indicating a diagnosis of hypertension following a cervical spine injury.  In addition, the record now contains numerous treatment records indicating continuing treatment for and a current diagnosis of chronic hypertension.  The evidence substantiates the claim; therefore, the claim for service connection for hypertension is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the evidence reflects the Veteran currently suffers from hypertension that is controlled by medication.  Personnel records indicate he served on active duty with the United States Navy Reserve between January 1986 and October 1988.  A statement from Dr. J.R.B. dated in June 1987 appears in the record.  This statement advised the Veteran's Commanding Officer in Charge that since a cervical spine injury in June 1986, the Veteran had developed hypertension.  This statement is competent medical evidence that the Veteran was diagnosed with hypertension while serving on active duty.  As such, the Board finds that the criteria required to demonstrate entitlement to service connection for hypertension are met.

The Board recognizes that no evidence is of record providing a medical nexus between the Veteran's current hypertension and his active service; however, such a nexus is not required in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").  Pursuant to 38 C.F.R. § 3.303(b)  (2015), as the Veteran's hypertension (a chronic disease for purposes of VA regulations) was shown to have onset in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the criteria for entitlement to service connection for hypertension have been met and the Veteran's claim is therefore granted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

Service connection for hypertension is granted.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


